Title: To James Madison from John Lamson, 29 December 1801 (Abstract)
From: Lamson, John
To: Madison, James


29 December 1801, Trieste. Announces his arrival on 23 Dec. after health-related delays in America and in Italy during the wet season. Was warmly received by the municipal government. A copy of his commission was sent to Vienna, and he now awaits an exequatur from the emperor. Received JM’s 21 May letter in Florence. Believes appearance of U.S. naval forces in the Mediterranean will convince Barbary States that the U.S., unlike European countries, will not submit to unreasonable demands. Unofficial reports tell of Dale’s blockade of Tripoli and of U.S. capture of corsairs. Has not been here long enough to say anything about politics, but all anxiously await the congress at Amiens, which will determine the fate of much of Italy. Will forward a return of all American vessels that have ever called at Trieste as soon as he can procure the necessary documents from the customhouse.
 

   RC (DNA: RG 59, CD, Trieste, vol. 1). 3 pp.; marked duplicate. For Lamson’s replacement by William Riggin, see Joseph Covachich to JM, 16 Nov. 1801, n. 1.


   A full transcription of this document has been added to the digital edition.
